Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 1 of 15




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

   Civil Action No. 1:20-CV-00102-DDD

   ELLEN LARSON,
   JUSTINE LUND, and
   JAIME and JARED BEARD,
   individually and on behalf of all others similarly situated,

           Plaintiffs,
      v.

   THE ALIERA COMPANIES, INC., a Delaware corporation;
   ALIERA HEALTHCARE, INC., a Delaware corporation; and
   TRINITY HEALTHSHARE, INC., a Delaware corporation,

           Defendants.


                         DECLARATION OF ELEANOR HAMBURGER


           I, Eleanor Hamburger, declare under penalty of perjury and in accordance with

   the laws of the United States, that:

           1.     I am a partner at Sirianni Youtz Spoonemore Hamburger PLLC and am one

   of plaintiffs’ counsel and proposed class counsel in this action.

           2.     By letter dated February 14, 2020, counsel for defendants’ Trinity

   Healthshare offered what they purported to be an internal email indicating that Plaintiff

   Ellen Larson terminated her enrollment with AlieraCare as of December 31, 2019.

           3.     On February 18, 2020, I emailed a response to defendants’ counsel,

   providing an Explanation of Benefits received by Ms. Larson issued by Defendant Trinity

   Healthshare, and directing the attention of defendants’ counsel to the Trinity insurance

   card and member booklet received by Ms. Larson from Trinity. A true and correct copy

   of that email is attached to this declaration as Exhibit A. In the email, I offered to review
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 2 of 15




   any other evidence that defendants had that explained why Ms. Larson received these

   documents if she was not enrolled in Trinity.

          4.     Trinity’s counsel responded that they needed additional time to produce

   more documents to plaintiffs’ counsel that would establish Ms. Larson’s non-enrollment

   in Trinity. Trinity’s counsel requested an extension of the deadline for filing responsive

   pleadings to the Complaint, and plaintiffs’ counsel agreed.

          5.     On March 23, 2020, defense counsel informed plaintiffs’ counsel that they

   would be filing motions to dismiss on March 27, 2020. The following day, Trinity’s

   counsel provided four exhibits that they explained would be attached to their motion to

   dismiss along with a declaration that Ms. Larson was never a member of Trinity. The

   following day, plaintiffs’ counsel asked for an explanation as to why Ms. Larson had one

   or more Explanations of Benefits from Trinity.

          6.     In response, Trinity’s counsel provided a summary of its anticipated motion

   to dismiss that it claimed fulfilled the “meet and confer” obligation under the Court’s

   local rules. The list of the “grounds for dismissal” did not include any abstention

   arguments nor that the defendants anticipated challenging federal court jurisdiction

   pursuant to 28 U.S.C. § 1332(a). Aliera’s counsel offered no similar disclosure or attempt

   at a “meet and confer.”

          7.     The parties eventually stipulated that Plaintiff Larson could amend the

   Complaint within thirty days, and defendants would file their responsive pleadings by

   thirty days later. Defendants did not “meet and confer” about any new alleged “grounds

   for dismissal” before filing their motions to dismiss.




                                              –2–
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 3 of 15




        DATED: June 19, 2020 at Seattle, Washington.


                                           s/ Eleanor Hamburger
                                        Eleanor Hamburger
                                        SIRIANNI YOUTZ SPOONEMORE HAMBURGER PLLC
                                        3101 Western Avenue, Suite 350
                                        Seattle, WA 98121
                                        Tel. (206) 223-0303
                                        Email: ele@sylaw.com
                                        Attorneys for Plaintiffs




                                         –3–
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 4 of 15




                                  CERTIFICATE OF SERVICE

           I hereby certify that on June 19, 2020, I electronically filed the foregoing with the
   Clerk of Court using the CM/ECF system which will send notification of such filing to
   the following e-mail addresses:
          •   Matthew C. Baisley
              mbaisley@bakerlaw.com, rmann@bakerlaw.com, sbeer@bakerlaw.com
          •   Sarah Renee Craig
              scraig@burr.com, lgmiller@burr.com, craig.sadie@gmail.com
          •   Eleanor Hamburger
              ele@sylaw.com, matt@sylaw.com, theresa@sylaw.com, stacy@sylaw.com
          •   Victoria Edna Lovato
              velovato@michaelbest.com, pmclevenger@michaelbest.com,
              Vicki_lovato@yahoo.com
          •   Michael David Myers
              mmyers@myers-company.com, slin@myers-company.com
          •   Laurin D. Quiat
              lquiat@bakerlaw.com, sbliss@bakerlaw.com, dscallorn@bakerlaw.com
          •   Richard E. Spoonemore
              rick@sylaw.com, matt@sylaw.com, rspoonemore@sylaw.com,
              theresa@sylaw.com, stacy@sylaw.com

   and I hereby certify that I have mailed or served the document or paper to the following
   non-CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the
   nonparticipant’s name:

          •   (No manual recipients).

          DATED: June 19, 2020, at Seattle, Washington.

                                                s/ Eleanor Hamburger
                                             Eleanor Hamburger
                                             Email: ele@sylaw.com




                                              –4–
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 5 of 15




                                                Exhibit A
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 6 of 15



    From:             Quiat, Laurin
    To:               Ele Hamburger; Shirley, Elizabeth
    Cc:               velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore; Baisley, Matthew C.; Bliss, Stephanie L.; Menk,
                      Jacqueline; Bauer, S. Derek; Rutherford, Robert
    Subject:          RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020
    Date:             Thursday, March 26, 2020 3:51:21 PM


   Ele,

   Understood. We hope that you will remove Larson from any claims against Trinity, but at this stage we do not have
   any practical options to oppose amendment. Please draft a stipulation for our review. We plan to insert language to
   the effect that Trinity is agreeing to the stipulation per the judge’s practice standards and based exclusively on
   Plaintiff’s representation that Plaintiff can cure the issues Trinity has identified with her complaint as it pertains to
   Trinity. If you would like to insert that language or similar for our review that might speed things along.

   In addition, if in the next thirty days you require any additional information to assist you with your evaluation of Ms.
   Larson’s standing, please let us know. This might be an issue that lends itself to a phone conference, and please note
   that we will make ourselves available for a conference if you think it would be productive.

   Laurin

   Laurin Quiat
   Partner


   1801 California Street | Suite 4400
   Denver, CO 80202-2662
   T +1.303.764.4136

   lquiat@bakerlaw.com
   bakerlaw.com




   From: Ele Hamburger <ele@sylaw.com>
   Sent: Thursday, March 26, 2020 3:15 PM
   To: Quiat, Laurin <LQuiat@bakerlaw.com>; Shirley, Elizabeth <bshirley@burr.com>
   Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
   Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
   <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>
   Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

   Dear Laurin,

   At this point, we are still sorting out the information you provided to us just a day ago. The evidence regarding Ms.
   Larson’s coverage, whether through Unity or Trinity is conflicting at best. As a result, we will not commit to
   withdrawing Ms. Larson’s claims against Trinity at this time. As we consider this new evidence further, we may reach
   a conclusion that Ms. Larson’s claims are not against Trinity, or we may proceed with her claims as stated.

   Nearly a month ago we provided you with the Trinity EOB received by Ms. Larson and the Trinity coverage cards
   indicating an effective date of July 1, 2018. We offered to review any additional evidence you had regarding Ms.
   Larson’s coverage, if you had any. We extended the deadline for defendants’ responsive pleadings so that you could
   have sufficient time to provide such evidence. Despite our courtesies, the additional evidence you offer was only
   produced upon my request yesterday and on the eve of defendants’ intended motion to dismiss.

   One day is simply not enough time for us to evaluate the new evidence and conduct our due diligence. Just as we
   provided additional time to defendants, we request the same courtesy be extended to plaintiff now.
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 7 of 15




   Sincerely yours,

   Ele


   Ele Hamburger
   Sirianni Youtz
   Spoonemore Hamburger PLLC
   3101 Western Avenue, Suite 350
   Seattle, Washington 98121

   Direct Line: (206) 838-1809
   General Office: (206) 223-0303
   Facsimile: (206) 223-0246
   E-mail: ehamburger@sylaw.com
   Website: www.sylaw.com

   I am presently working remotely but regularly checking voice messages left on my direct line.




   From: Quiat, Laurin <LQuiat@bakerlaw.com>
   Sent: Thursday, March 26, 2020 1:54 PM
   To: Ele Hamburger <ele@sylaw.com>; Shirley, Elizabeth <bshirley@burr.com>
   Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
   Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
   <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>
   Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

   Ele,

   Trinity may be agreeable to your proposed stipulation. However, we want to clarify what you are proposing. Ms.
   Larson does not have standing to sue Trinity. We are assuming that you propose to dismiss/delete Ms. Larson’s claims
   against Trinity (even if she is maintaining her claims against Aliera). In other words, the amendment you refer to
   below will sub out Ms. Larson as a plaintiff against Trinity and sub in some other individual. Please confirm that this
   understanding is correct. With the limited information you have provided we cannot agree to a stipulation if your
   proposed amended complaint maintains Ms. Larson as a plaintiff with claims against Trinity. If you have additional
   arguments/details regarding why you believe you can cure Ms. Larson’s standing issue with respect to Trinity we are
   of course willing to consider those additional arguments/details, but frankly, we cannot imagine what they would be
   given the factual setting here.

   Please let us know your position as soon as possible.

   Laurin

   Laurin Quiat
   Partner


   1801 California Street | Suite 4400
   Denver, CO 80202-2662
   T +1.303.764.4136
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 8 of 15




   lquiat@bakerlaw.com
   bakerlaw.com




   From: Ele Hamburger <ele@sylaw.com>
   Sent: Thursday, March 26, 2020 1:25 PM
   To: Quiat, Laurin <LQuiat@bakerlaw.com>; Shirley, Elizabeth <bshirley@burr.com>
   Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
   Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
   <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>
   Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

   Dear Laurin,

   Thank you for this email and the additional information you provided yesterday. We believe that we can amend the
   complaint and add additional named plaintiff(s) to address some or all of these issues.

   We suggest that the parties stipulate that the plaintiff will file an amended complaint within 30 days, and that
   defendants will have 30 days after that to file their responsive pleadings. Please let me know if that is acceptable and
   I can draft a stipulation and proposed order reflecting our agreement.

   Thank you,

   Ele


   Ele Hamburger
   Sirianni Youtz
   Spoonemore Hamburger PLLC
   3101 Western Avenue, Suite 350
   Seattle, Washington 98121

   Direct Line: (206) 838-1809
   General Office: (206) 223-0303
   Facsimile: (206) 223-0246
   E-mail: ehamburger@sylaw.com
   Website: www.sylaw.com

   I am presently working remotely but regularly checking voice messages left on my direct line.




   From: Quiat, Laurin <LQuiat@bakerlaw.com>
   Sent: Wednesday, March 25, 2020 7:36 PM
   To: Ele Hamburger <ele@sylaw.com>; Shirley, Elizabeth <bshirley@burr.com>
   Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
   Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
   <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>
   Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

   Ele,
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 9 of 15




   Further to my e-mail from earlier today, and pursuant to the Court’s local rules, we have a meet and confer obligation
   regarding any deficiencies Plaintiff is able to cure via amendment. We do not believe any amendment can cure
   Plaintiff’s complaint given the lack of any relationship between Trinity and Plaintiff. That said, out of an abundance of
   caution, and to ensure we are all in compliance with the judge’s rules, I have listed our grounds for dismissal below.
   Please state whether you reasonably believe that you are able to amend the complaint to cure any of these
   deficiencies.

            Plaintiff’s Complaint should be dismissed pursuant to 12(b)(1):
                    Plaintiff has no standing to bring a contract claim against Trinity because Plaintiff did not have any
                    relationship (contractual or otherwise) with Trinity.
                    Plaintiff has no standing to bring a CCPA claim against Trinity because Plaintiff cannot claim she was
                    injured by any of Trinity’s conduct. Specifically, because Plaintiff did not procure any services from
                    Trinity, she cannot connect any deficiency in whatever services she received to Trinity’s conduct.
            Plaintiff’s CCPA claim should be dismissed pursuant to 9(b): Plaintiff fails to plead the who/what/when/where
            of her fraud claims, and in particular fails to specify what conduct Trinity is responsible for, instead grouping
            Trinity together with the other defendants.
            Plaintiff’s CCPA claim should be dismissed pursuant to 12(b)(6) for various pleading deficiencies:
                    Plaintiff has not alleged Trinity did anything to cause her to act or refrain from acting.
                    Plaintiff has not alleged that Trinity knowingly made any deceptive statement with the intent to deceive
                    Plaintiff.
                    Plaintiff has not alleged a public impact because Trinity no longer operates in Colorado, and because she
                    does not describe how members of the public have been impacted by Trinity’s conduct.

   Our client continues to incur fees in finalizing our motion to dismiss. Please let us know at your earliest convenience if
   Plaintiff intends to withdraw her complaint and/or seek amendment thereto.

   Kind regards,

   Laurin
   Laurin Quiat
   Partner


   1801 California Street | Suite 4400
   Denver, CO 80202-2662
   T +1.303.764.4136

   lquiat@bakerlaw.com
   bakerlaw.com




   From: Ele Hamburger <ele@sylaw.com>
   Sent: Wednesday, March 25, 2020 10:20 AM
   To: Quiat, Laurin <LQuiat@bakerlaw.com>; Shirley, Elizabeth <bshirley@burr.com>
   Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
   Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
   <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>
   Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

   Thank you for this, we will take a look. Do you have an explanation regarding the date on the Trinity/Aliera cards
   provided to Ms. Larson and the Explanation of Benefits from Trinity that she received?

   Ele
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 10 of 15




    From: Quiat, Laurin <LQuiat@bakerlaw.com>
    Sent: Tuesday, March 24, 2020 8:21 PM
    To: Ele Hamburger <ele@sylaw.com>; Shirley, Elizabeth <bshirley@burr.com>
    Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
    Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
    <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>
    Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

    Ele,

    Both defendants intend to file their motions on Friday, March 27th.

    As for continuing discussions and reviewing documents concerning Ms. Larson’s claims in this case, attached are 4
    exhibits that will be attached to Trinity’s MTD. In addition, the MTD will be supported by a Declaration which will
    support our position that Ms. Larson was never a member of Trinity. If the attached documents cause you to re-
    evaluate the position that you have previously taken in this case concerning Ms. Larson ever having been a member of
    Trinity, please do not hesitate to contact us. Otherwise you will receive our motion on Friday.

    Kind regards,

    Laurin

    Laurin Quiat
    Partner


    1801 California Street | Suite 4400
    Denver, CO 80202-2662
    T +1.303.764.4136

    lquiat@bakerlaw.com
    bakerlaw.com




    From: Ele Hamburger <ele@sylaw.com>
    Sent: Monday, March 23, 2020 6:21 PM
    To: Shirley, Elizabeth <bshirley@burr.com>; Quiat, Laurin <LQuiat@bakerlaw.com>
    Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
    Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
    <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>;
    Ann Merryfield <ann@sylaw.com>
    Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

    Hi Everyone,

    We believe that we will be fine with the ordinary schedule for briefing (21 days from filing for our response, 14 days
    from our responsive filing for your reply) but want to reserve the option to ask for more time, once we see what your
    motions address – if the motions are similar to what was filed in Washington then we should be fine with the ordinary
    schedule.

    We would appreciate it if you file on the same day (March 27, 2020) so that we can respond in a combined brief, if
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 11 of 15



    appropriate.

    Please let me know if it would be helpful to get on a call together to talk further.

    Sincerely yours,

    Ele


    Ele Hamburger
    Sirianni Youtz
    Spoonemore Hamburger PLLC
    3101 Western Avenue, Suite 350
    Seattle, Washington 98121

    Direct Line: (206) 838-1809
    General Office: (206) 223-0303
    Facsimile: (206) 223-0246
    E-mail: ehamburger@sylaw.com
    Website: www.sylaw.com

    I am presently working remotely but regularly checking voice messages left on my direct line.




    From: Shirley, Elizabeth <bshirley@burr.com>
    Sent: Monday, March 23, 2020 11:38 AM
    To: 'Quiat, Laurin' <LQuiat@bakerlaw.com>; Ele Hamburger <ele@sylaw.com>
    Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
    Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
    <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>
    Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

    Hi all,

    We also hope that everyone is healthy and managing matters in this most unusual time. Aliera intends to file a motion
    to dismiss, as well, and we are happy to work on a briefing schedule.

    Best regards,
    Beth




                                                      Elizabeth Bosquet Shirley • Partner
                                                      Burr & Forman LLP
              AL • DE • FL • GA
              MS • NC • SC • TN                       420 North 20th Street , Suite 3400, Birmingham, Alabama 35203
                                                      direct 205-458-5186 • fax 205-244-5705 • main 205-251-3000
                                                      bshirley@burr.com • www.burr.com

                                                      360 Attorneys. 19 Offices. 1 Firm. Southeast Strong.
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 12 of 15



    The information contained in this email is intended for the individual or entity above. If you are not the intended recipient, please do not
    read, copy, use, forward or disclose this communication to others; also, please notify the sender by replying to this message, and then
    delete this message from your system. Thank you.
    From: Quiat, Laurin <LQuiat@bakerlaw.com>
    Sent: Monday, March 23, 2020 12:10 PM
    To: Ele Hamburger <ele@sylaw.com>
    Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
    Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>; Menk, Jacqueline
    <jmenk@bakerlaw.com>; Bauer, S. Derek <dbauer@bakerlaw.com>; Rutherford, Robert <rrutherford@burr.com>;
    Shirley, Elizabeth <bshirley@burr.com>
    Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

    [EXTERNAL EMAIL]

    Ele,

    I hope you and your team are remaining safe amongst all the craziness going on right now. I’m following up on our
    prior emails. Further to your request to be notified if Trinity intends to file a motion to dismiss Plaintiff’s complaint in
    this matter, please be advised that Trinity does intend to file a motion to dismiss the complaint. It will be filed on
    March 27, 2020. I’m happy to work with you on a reasonable briefing schedule. Please let me know what you have in
    mind. I’ve copied Aliera’s counsel on this email, as I understand that you have granted them a similar extension of
    time to respond to the complaint.

    Kind regards,

    Laurin

    From: Ele Hamburger <ele@sylaw.com>
    Sent: Monday, February 24, 2020 11:41 AM
    To: Quiat, Laurin <LQuiat@bakerlaw.com>
    Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
    Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>
    Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

    Dear Laurin,

    We agree to a 30 day extension of the deadline by which Trinity must respond to the pleadings, so long as you will let
    us know if Trinity will be filing a motion to dismiss, and work with us on a reasonable briefing schedule, should there
    be any scheduling conflicts.

    We remain open to reviewing and discussing any additional documents you would like to share with us.

    Sincerely yours,

    Ele


    Ele Hamburger
    Sirianni Youtz
    Spoonemore Hamburger PLLC
    3101 Western Avenue, Suite 350
    Seattle, Washington 98121

    Direct Line: (206) 838-1809
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 13 of 15



    General Office: (206) 223-0303
    Facsimile: (206) 223-0246
    E-mail: ehamburger@sylaw.com
    Website: www.sylaw.com




    From: Quiat, Laurin <LQuiat@bakerlaw.com>
    Sent: Saturday, February 22, 2020 9:31 AM
    To: Ele Hamburger <ele@sylaw.com>
    Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>; Baisley,
    Matthew C. <mbaisley@bakerlaw.com>; Bliss, Stephanie L. <sbliss@bakerlaw.com>
    Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

    Ele,

    Thank you for your email. We disagree with your interpretation of the documents and facts, but don’t believe that we
    can resolve that issue in the next few days, prior to our response to the Complaint being due (Feb. 26th). At this time,
    given your stated position, we would request a 30 day extension of time to provide you with more documents to
    establish what I indicated in my prior letter. Hopefully during that time period we will be able to convince you that
    Ms. Larson was never a member of Trinity Healthshare, and you will agree to dismiss us from this case prior to any
    significant fees and costs being incurred by our client. Please advise as to your position on this requested extension.

    Kind regards,

    Laurin

    Laurin Quiat
    Partner


    1801 California Street | Suite 4400
    Denver, CO 80202-2662
    T +1.303.764.4136

    lquiat@bakerlaw.com
    bakerlaw.com




    From: Ele Hamburger <ele@sylaw.com>
    Sent: Tuesday, February 18, 2020 2:21 PM
    To: Gonday, Deborah <DGonday@bakerlaw.com>; Quiat, Laurin <LQuiat@bakerlaw.com>
    Cc: velovato@michaelbest.com; mmyers@myers-company.com; Rick Spoonemore <rick@sylaw.com>
    Subject: RE: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020


    [External Email: Use caution when clicking on links or opening attachments.]

    Dear Laurin,

    Thank you for your letter. Please see attached Explanation of Benefits from Trinity issued to Ms. Larson. In addition,
    please note that the insurance cards issued by Aliera/Trinity list the “effective date” as July 1, 2018, not January 1,
    2019 as asserted in your letter. See Dkt. No. 1-4 p.2 of 3. The membership booklet provided by Trinity is for 2018-
    2019. See Dkt. No. 1-2. Indeed, nothing in Dkt. No. 1-4 indicates that the coverage is effective January 1, 2019.
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 14 of 15



    Defendants’ production of an internal email indicating that Ms. Larson terminated her AlieraCare coverage as of
    December 31, 2018 (whether with Trinity or Unity), does not clarify this issue.

    If Trinity has additional evidence to explain why it sent Ms. Larson membership cards with an effective date of July 1,
    2018 and at least one explanation of benefits, when it now claims she was never enrolled with Trinity, we are open to
    considering it.

    Sincerely yours,

    Ele

    Ele Hamburger
    Sirianni Youtz
    Spoonemore Hamburger PLLC
    3101 Western Avenue, Suite 350
    Seattle, Washington 98121

    Direct Line: (206) 838-1809
    General Office: (206) 223-0303
    Facsimile: (206) 223-0246
    E-mail: ehamburger@sylaw.com
    Website: www.sylaw.com




    From: Gonday, Deborah <DGonday@bakerlaw.com>
    Sent: Friday, February 14, 2020 3:05 PM
    To: velovato@michaelbest.com; mmyers@myers-company.com; Ele Hamburger <ele@sylaw.com>; Rick Spoonemore
    <rick@sylaw.com>
    Cc: Quiat, Laurin <LQuiat@bakerlaw.com>; Gonday, Deborah <DGonday@bakerlaw.com>
    Subject: [External] Ellen Larson v. The Aliera Companies, et al.; Correspondence of February 14, 2020

    Attached please find correspondence of today’s date from Mr. Laurin Quiat.

    Deborah Gonday
    Legal Secretary


    1801 California Street | Suite 4400
    Denver, CO 80202-2662
    T +1.303.764.4118

    dgonday@bakerlaw.com
    bakerlaw.com




    This email is intended only for the use of the party to which it is
    addressed and may contain information that is privileged,
    confidential, or protected by law. If you are not the intended
    recipient you are hereby notified that any dissemination, copying
    or distribution of this email or its contents is strictly prohibited.
    If you have received this message in error, please notify us immediately
    by replying to the message and deleting it from your computer.

    Any tax advice in this email is for information purposes only. The content
    of this email is limited to the matters specifically addressed herein
    and may not contain a full description of all relevant facts or a
    complete analysis of all relevant issues or authorities.

    Internet communications are not assured to be secure or clear of
    inaccuracies as information could be intercepted, corrupted, lost,
Case 1:20-cv-00102-DDD-KMT Document 27 Filed 06/19/20 USDC Colorado Page 15 of 15



    destroyed, arrive late or incomplete, or contain viruses. Therefore,
    we do not accept responsibility for any errors or omissions that are
    present in this email, or any attachment, that have arisen as a result
    of e-mail transmission.
